Citation Nr: 0807251	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran has verified active duty from August 1994 to 
October 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). The case was transferred to the Nashville, 
Tennessee RO. 

The Board remanded the claim in April 2006 for further 
development. 


FINDINGS OF FACT

1. The veteran's claim for entitlement to an increased 
(compensable) rating for bilateral hearing loss was remanded 
by the Board in April 2006.

2. The veteran failed to report for a scheduled VA 
examination in August 2007 without good cause or 
justification provided.


CONCLUSION OF LAW

Because the veteran failed to report for a scheduled VA 
examination on a claim for an increased rating evaluation, 
his claim is denied. 38 C.F.R. § 3.655(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v  Nicholson, 487 F.3d 881 (2007). In a letter dated 
in April 2003, the veteran was advised in accordance with the 
law. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran did not receive the notice consistent with Dingess. 
As to the issue presently appealed, the preponderance of the 
evidence is against this claim, and any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), it was held in part that if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA   must provide at least 
general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Subsequent to receipt of the veteran's claim for an increased 
rating for bilateral hearing loss in March 2003, he was 
provided notification of what evidence would substantiate his 
claim. In an April 2003 letter, he was advised of the types 
of evidence that would substantiate his claim. Although he 
was not advised in this letter of the rating criteria to be 
employed, he was so advised in the Statement of the Case 
dated in February 2004. Thus, the veteran had actual 
knowledge of what was necessary to substantiate the claim, 
and post-adjudicatory notice renders any facial non-
compliance with Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes VA outpatient treatment records, and VA 
compensation examinations dated in June 2003 and 
December 2004. A General Services Administration (GSA) 
Federal Protective Service audiology examination was also 
performed in April 2003. There are no known additional 
records to obtain.

The veteran was offered a VA hearing and declined. Pursuant 
to the April 2006 Board remand, the veteran was scheduled for 
a VA examination. The veteran, however, failed to report to 
the examination. Consequently, the Board finds that all 
relevant evidence that can be obtained without the veteran's 
assistance has been obtained, that the record is as complete 
as can be without the veteran's assistance. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist 
is not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."). As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Increased Rating-Hearing Loss

The RO granted bilateral hearing loss by rating decision of 
October 1999. A noncompensable rating was assigned under 
38 C.F.R. § 4.86, Diagnostic Code 6100. This rating has been 
in effect to this date. The veteran contends that the 
noncompensable rating does not accurately reflect the 
severity of his service-connected bilateral hearing 
disability. 

As noted above, this claim was most recently remanded to the 
RO for VA examination. Specifically, the Board required a VA 
examination to clarify whether the current severity of the 
veteran's bilateral hearing loss demonstrated an exceptional 
pattern of the left ear hearing impairment warranting a 
medical opinion compliant with 38 C.F.R. § 4.86. The veteran 
was notified that he required additional VA examination to 
include magnetic resonance imagining (MRI) and medical 
opinion with regard to his hearing loss and to determine the 
etiology and pathology of any acoustic neuroma of the left 
ear, as considered on VA examination of December 2004. 

The Appeals Management Center (AMC) sent a September 2006 
letter advising the veteran of the Board's remand and that he 
would be scheduled for a VA examination. The AMC sent another 
letter in May 2007 that he was to be scheduled for a VA 
examination and informed of what to do if he was unable to 
keep the appointment and what the law states if he failed to 
report for the examination. Subsequently, the RO scheduled 
the VA audiology examination for May 2007, and again for 
August 2007. The veteran failed to report for the 
examination. After the veteran failed to report to the 
August 2007 VA examination, the RO sent the veteran another 
letter indicating he should contact VA should he wish to 
reschedule the missed appointment. He did not respond to VA 
that he desired to reschedule his examination. The letters 
were sent to the veteran's address of record and there was no 
evidence that the letters were not delivered. In this regard, 
it should be noted that it is the burden of the veteran to 
keep the VA apprised of his whereabouts. If he does not do 
so, there is no burden on the part of VA to turn up heaven 
and earth to find him. See Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity. See Mindenhall v. Brown, 7 Vet. 
App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992). 
In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity. 
While there were prior addresses of record, the veteran 
clearly advised the Board of a change of address in 
September 2006, and there was no indication the letters were 
not delivered. It is, therefore, presumed that timely notice 
of the scheduled VA examination was sent to the veteran at 
his most recent address of record at the time of notice.

Under the laws and regulations, the veteran has a 
responsibility of attending a VA examination to help 
establish entitlement to a claim. 38 C.F.R. §§ 3.326, 3.327. 
VA regulations provide that, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 
311 (1992). Subsection (b) provides that, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 
38 C.F.R. § 3.655(b) (2006). Good cause includes, but is not 
limited to, the illness or hospitalization of the claimant, 
or the death of an immediate family member. 
38 C.F.R. § 3.655(a).

The record in this case reveals that the veteran failed to 
report for the examination as directed by the Board and has 
not provided any good cause for his actions. The veteran's 
claim for an increased evaluation for bilateral hearing loss 
is a claim for an increase and, as a matter of law, failure 
to report to an examination would necessitate automatic 
denial of the claim. Id.

The veteran has thus foreclosed any further inquiry as to his 
claim for an increased rating evaluation for service 
connected bilateral hearing loss, and while the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim. If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
his claim on appeal, but he has failed to comply. There is no 
correspondence or report of contact from the veteran of 
record which would explain his failure to report for the VA 
examination. Nor is there any indication that the veteran 
contacted the RO to request a rescheduling.

The Board finds that entitlement to an increased evaluation 
for bilateral hearing loss cannot be established without a 
current VA examination. Because the veteran failed to report 
to his scheduled VA examination without good cause, this 
claim must be denied. 38 C.F.R. § 3.655 (2007).







ORDER

A compensable rating for bilateral hearing loss is denied.






____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


